DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DE 202014010622 U1, hereinafter ‘DE ‘622’.
Regarding claims 17, 18 and 20, DE ‘622 discloses a step drill bit comprising a shank 9 extending along a bit axis. A body 1 has a proximal end adjacent the shank and a distal end opposite the proximal end. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal end, a terminal step at the proximal end and a plurality of intermediate steps having incrementally increasing diameters disposed between the first and terminal steps. A flute 7 in the body extends from the distal end to the proximal end. A plurality of cutting edges are formed in the body, each cutting edge disposed along one of the plurality of steps, each cutting edge defining a helix angle and a rake angle (not illustrated, but inherent). The helix angle α1 of the cutting edge at the terminal step is greater than the helix angle α2 at the first step by at least 70 percent relative to the helix angle of the cutting edge at the first step (an increase of 100% as discussed in Paragraph [0038], from 20 degrees to 40 degrees) (claims 18 and 20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 9, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 202014010622 U1 in view of Krauss (US 4932815).
Regarding claim 1, DE ‘622 discloses a step drill bit comprising a shank 9 extending along a bit axis. A body 1 has a proximal end adjacent the shank and a distal end opposite the proximal end. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal end, a terminal step at the proximal end and a plurality of intermediate steps having incrementally increasing diameters disposed between the first and terminal steps. A flute 7 in the body extends from the distal end to the proximal end. A plurality of cutting edges are formed in the body, each cutting edge disposed along one of the plurality of steps, each cutting edge defining a helix angle and a rake angle (not illustrated, but inherent). The helix angle α1 of the cutting edge at the terminal step is greater than the helix angle α2 at the first step. DE ‘622 does not disclose the value of the radial rake angle at any step.
Krauss discloses a similar tool of expanding diameter, wherein the tool exhibits stepped diameter cutting portions L1, L2 and L3 (see Fig. 5). At each cutting portion, moving from the tip toward the shank, the radial rake angle of the tool becomes larger (Col. 4, Line 51 – Col. 5, Line 11).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the undisclosed radial rake angle of DE ‘622 by making it a gradually increasing radial rake angle at each step, as taught by Krauss, so that the tool would achieve uniform wear to increase the service life and improve the chip removal properties of the tool, as explicitly taught by Krauss (Col. 5, Lines 3-11). Such a modified tool would have a radial rake angle of the cutting edge at the terminal step being greater than the radial rake angle at the first step.
Regarding claim 3, DE ‘622 discloses the diameter of the terminal step defining a maximum diameter of the drill bit.
Regarding claim 5, DE ‘622 discloses the flute being a first flute, and the drill bit further comprising a second flute on a diametrically opposite side of the bit axis from the first flute (see Figs. 4 & 5).
Regarding claim 9, DE ‘622 discloses the body including a bit tip adjacent the first step.
Regarding claims 13, 14 and 16, DE ‘622 discloses a step drill bit comprising a shank 9 extending along a bit axis. A body 1 has a proximal end adjacent the shank and a distal end opposite the proximal end. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal end, a terminal step at the proximal end and a plurality of intermediate steps having incrementally increasing diameters disposed between the first and terminal steps. A flute 7 in the body extends from the distal end to the proximal end. A plurality of cutting edges are formed in the body, each cutting edge disposed along one of the plurality of steps, each cutting edge defining a helix angle and a rake angle (not illustrated, but inherent). DE ‘622 does not disclose the value of the radial rake angle at any step.
Krauss discloses a similar tool of expanding diameter, wherein the tool exhibits stepped diameter cutting portions L1, L2 and L3 (see Fig. 5). At each cutting portion, moving from the tip toward the shank, the radial rake angle of the tool becomes larger (Col. 4, Line 51 – Col. 5, Line 11).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the undisclosed radial rake angle of DE ‘622 by making it a gradually increasing radial rake angle at each step, as taught by Krauss, so that the tool would achieve uniform wear to increase the service life and improve the chip removal properties of the tool, as explicitly taught by Krauss (Col. 5, Lines 3-11). Such a modified tool would have a radial rake angle of the cutting edge at the terminal step being greater than the radial rake angle at the first step.
Additionally, it would have further been obvious to one having ordinary skill in the art at the time of filing to increase the radial rake angle of the terminal step by at least 40 percent relative to the radial rake angle of the cutting edge at the first step to optimize the cutting service life and chip removal properties of the tool.
Finally, it would also have been obvious to one having ordinary skill in the art at the time of filing to provide the drill with radial rake angles between 5 and 35 degrees, depending upon the material being machined, to provide the best surface finish and chip removal properties possible.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 2, 4, 7-8, 11-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 202014010622 U1 in view of Krauss (US 4932815) as applied to claims 1 and 13 above, and further in view of Durfee (USPG 20170129022).
Regarding claim 2, neither DE ‘622 nor Krauss disclose the plurality of intermediate steps including at least four steps.
Durfee discloses a similar step drill with variable rake/helix angles with a plurality of steps being provided. There is a plurality of steps between the first and terminal step of at least four steps (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of claim 1 by including more than four intermediate steps in the drill, as taught by Durfee, to enable the drill to machine a greater variety of sized holes, increasing the utility of the drill.
Regarding claim 4, neither DE ‘622 nor Krauss disclose a transition portion between the body and the shank having a smaller diameter than the terminal step.
Durfee discloses a similar drill bit having a transition portion (i.e. the portion axially rearward of reference characters 14 and 16 and axially forward of the shank 2 as illustrated in Fig. 1) between the body and the shank, the transition portion having a diameter that is smaller than the diameter of the terminal step.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of claim 1 by incorporating the transition portion as taught by Durfee, to increase the strength of the drill bit and to prevent fractures between the body and the shank due to an increased stress concentration between large and small diameter portions.
Regarding claims 7 and 8, neither DE ‘622 nor Krauss disclose adjacent steps of the plurality of steps being connected by a step chamfer.
Durfee discloses a similar step drill bit, with adjacent steps of the plurality of steps being connected by a step chamfer 23 defining a ramp angle between a surface of the step chamfer and a plane extending perpendicular to the bit axis. Durfee discloses this ramp angle as being less than 90 degrees, but does not disclose a specific value (Paragraph [0035]).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the step drill of claim 1 with a step chamfer between steps, as taught by Durfee, to reduce the difficulty/cutting load associated with drilling holes in to the workpiece.
It would also have been obvious to one having ordinary skill in the art at the time of filing to modify the ramp angle of this modified drill to be between 40 and 50 degrees, to optimize the cutting force needed to transition from one step to the adjacent step. A very large ramp angle would require a great deal more cutting force to transition from one step to the next, while a very small ramp angle would take longer to axially penetrate the workpiece and excessively lengthen the drill bit. See also the above-cited case law.
Regarding claims 11 and 12, DE ‘622 discloses an exemplary embodiment of the drill bit with helix angles between 20 and 40 degrees. However, neither DE ‘622 nor Krauss disclose the helix and radial rake angles being between 5 and 30 degrees and 5 and 35 degrees respectively.
Durfee discloses a similar step drill, with helix angles ranging between 5 and 30 degrees (Paragraph [0021]). It would have been obvious to one having ordinary skill in the art at the time of filing to provide the helix angles of the steps of the drill of claim 1 with values between 5 and 30 degrees, as taught by Durfee, and to provide the drill of claim 1 with radial rake angles between 5 and 35 degrees, depending upon the material being machined, to provide the best surface finish and chip removal properties possible. See also the above-cited case law.
Regarding claim 15, neither DE ‘622 nor Krauss disclose the plurality of intermediate steps including at least four steps.
Durfee discloses a similar step drill with variable rake/helix angles with a plurality of steps being provided. There is a plurality of steps between the first and terminal step of at least four steps (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of claim 13 by including more than four intermediate steps in the drill, as taught by Durfee, to enable the drill to machine a greater variety of sized holes, increasing the utility of the drill.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 202014010622 U1 as applied to claim 17 above, and further in view of Durfee (USPG 20170129022).
Regarding claim 19, DE ‘622 does not disclose the plurality of intermediate steps including at least four steps.
Durfee discloses a similar step drill with variable rake/helix angles with a plurality of steps being provided. There is a plurality of steps between the first and terminal step of at least four steps (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of claim 17 by including more than four intermediate steps in the drill, as taught by Durfee, to enable the drill to machine a greater variety of sized holes, increasing the utility of the drill.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 202014010622 U1 in view of Krauss (US 4932815) as applied to claim 5 above, and further in view of Bozkurt (USPG 20120082523).
Regarding claim 6, neither DE ‘622 nor Krauss disclose a core depth/diameter between the first and second flutes increasing from the first step toward the terminal step.
Bozkurt discloses a similar step drill, wherein the core diameter increases from the first step toward the terminal step, in order to maintain a high strength of the drill (Paragraph [0012]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of claim 5 by providing a core depth/diameter between the first and second flutes that increases from the first step to the distal step to increase the strength of the drill while not negatively impacting the swarf removal function of the flutes.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 202014010622 U1 in view of Krauss (US 4932815) as applied to claim 9 above, and further in view of Allen et al. (US 9731358, hereinafter ‘Allen’).
Regarding claim 10, neither DE ‘622 nor Krauss disclose a particular tip angle of between 130 degrees and 140 degrees.
Allen discloses a similar step drill, wherein the drill is provided with a tip angle of between 130 and 140 degrees (Col. 4, Lines 43-46).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of claim 9 by incorporating the tip and tip angle of between 130 and 140 degrees, as taught by Allen, to provide a suitable tip for piercing through material when an existing hole is not present, increasing the functionality of the drill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722